Citation Nr: 1423523	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  11-23 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel







INTRODUCTION

The Veteran had active service from February 1969 to October 1971.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the case belongs to the RO in Honolulu, Hawaii.

In correspondence received in April 2014 the Veteran indicated that he no longer desired a Board hearing.


FINDING OF FACT

In April 2014, and prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of appeal of the issue of entitlement to service for hypertension.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran for the issue of entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran has indicated, in April 2014 correspondence, a desire to withdraw his "pending appeal," the issue of entitlement to service connection for hypertension; hence, there remain no allegations of error of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue, and it is dismissed.


ORDER

The issue of entitlement to service connection for hypertension is dismissed.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


